USCA11 Case: 19-14745      Date Filed: 02/25/2021    Page: 1 of 7



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14745
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:12-cr-20433-UU-3



UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                     versus

JOSE ANTONIO GARAY RODRIGUEZ,

                                                             Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 25, 2021)

Before GRANT, LAGOA, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Defendant Jose Antonio Garay Rodriguez appeals the district court’s denial

of his motion to compel the Government to file a motion under Federal Rule of
          USCA11 Case: 19-14745       Date Filed: 02/25/2021   Page: 2 of 7



Criminal Procedure 35(b) to reduce his sentence based on substantial assistance.

Because the Government retained discretion to decide whether to file such a

motion under Defendant’s plea agreement, and Defendant failed to make a

substantial showing that the Government’s decision not to move for a sentence

reduction resulted from an unconstitutional motive, we affirm the decision below.

I.    BACKGROUND

      In 2012, a Marine Patrol Aircraft notified the United States Coast Guard that

a go-fast style vessel with visible bales on deck was heading northwest in the

Caribbean Sea at a high rate of speed. After the Marine Patrol Aircraft observed

individuals on the vessel jettison about 15 bales into the sea, the Coast Guard

recovered five of the bales and boarded the vessel, which was without nationality

and therefore subject to United States jurisdiction. The Coast Guard found three

Hondurans, including Defendant, and one Colombian onboard and determined that

the jettisoned bales contained cocaine.

      A federal grand jury indicted the crewmembers, charging Defendant in three

of four counts. Pursuant to a written plea agreement, Defendant pled guilty to

Count 1—conspiracy to possess with intent to distribute 5 kilograms or more of

cocaine, in violation of 46 U.S.C. §§ 70503(a)(1), 70506(a), (b), and 21 U.S.C.

§ 960(b)(1)(A)—in exchange for the Government dropping the remaining charges

against him. The plea agreement provided that the Government “may” file a


                                          2
          USCA11 Case: 19-14745       Date Filed: 02/25/2021    Page: 3 of 7



motion under Federal Rule of Criminal Procedure 35(b) for a downward departure

based on substantial assistance “[i]f in the sole and unreviewable judgment of this

Office the defendant’s cooperation is of such quality and significance to the

investigation or prosecution of other criminal matters as to warrant the Court’s

downward departure from . . . any applicable minimum mandatory sentence.” The

plea agreement further provided that “nothing in this agreement requires this

Office to file any such motions, and that this Office’s assessment of the quality and

significance of the defendant’s cooperation shall be binding as it relates to the

appropriateness of this Office’s filing or non-filing of a motion to reduce

sentence.” The court accepted Defendant’s plea and sentenced him to the

mandatory minimum of 120 months’ imprisonment. The Government never filed a

motion to reduce Defendant’s sentence for substantial assistance.

      Over the next seven years, Defendant filed several pro se motions

concerning the substantial-assistance provision in his plea agreement. First, in

2015, Defendant moved the court to inquire as to whether the Government would

file a substantial-assistance motion. In denying the motion, the court explained

that it had no authority to review the Government’s refusal to file such a motion

absent a substantial showing that its refusal was the result of an unconstitutional

motive. For the same reason, the court denied Defendant’s July 2019 motion to

compel the Government to file a substantial-assistance motion under Rule 35(b).


                                          3
          USCA11 Case: 19-14745      Date Filed: 02/25/2021   Page: 4 of 7



      The instant appeal concerns Defendant’s October 2019 motion, in which he

again asked the court to compel the Government to file a substantial-assistance

motion under Rule 35(b). Defendant once again asserted that he had assisted the

Government and argued that the Government was discriminating against him for

“an unknown reason” because it had filed substantial-assistance motions on behalf

of two of his codefendants, who had cooperated with the Government by providing

the same information he had provided. Because Defendant still had not made a

substantial showing that the Government had refused to file a substantial-

assistance motion based on an unconstitutional motive, the district court denied the

motion. The court further ruled that it would not entertain any future motions from

Defendant regarding a Rule 35(b) motion.

II.   DISCUSSION

      Proceeding pro se on appeal, Defendant challenges the district court’s denial

of his motion to compel the Government to file a substantial-assistance motion

under Rule 35(b). We review de novo whether a district court had authority to

compel the Government to file a motion for a downward departure based on

substantial assistance. See United States v. Forney, 9 F.3d 1492, 1498–1500 (11th

Cir. 1993).

      Federal Rule of Criminal Procedure 35(b) provides that the court may reduce

a defendant’s sentence after sentencing if the Government files a motion for a


                                         4
           USCA11 Case: 19-14745           Date Filed: 02/25/2021       Page: 5 of 7



sentence reduction based on the defendant’s substantial assistance in investigating

or persecuting another person. Fed. R. Crim. P. 35(b). When the Government

retains discretion under a plea agreement to decide whether or not to file a

Rule 35(b) motion, a court may review the Government’s refusal to file such a

motion only if that refusal was based on an unconstitutional motivation, such as

race or religion. Forney, 9 F.3d at 1502. To obtain review of the Government’s

discretionary decision not to file a substantial-assistance motion, the defendant

must first make a “substantial threshold showing” that the refusal was based upon

an unconstitutional motive. Wade v. United States, 504 U.S. 181, 185–86 (1992).

       Here, the district court did not err in denying Defendant’s motion to compel

the Government to file a substantial-assistance motion. As an initial matter, the

record belies Defendant’s argument that his plea agreement required the

Government to file such a motion.1 Under the clear terms of Defendant’s plea

agreement, the Government retained discretion to decide whether to file a

Rule 35(b) motion. Indeed, the plea agreement repeatedly emphasized the

discretionary nature of the Government’s decision, stating that (1) the Government



1
  Defendant appears to argue for the first time on appeal that the Government breached the plea
agreement by failing to file a Rule 35(b) motion. This argument is subject to plain-error review
because he did not raise it below. See Puckett v. United States, 556 U.S. 129, 133–34 (2009)
(holding that plain-error review applies to a defendant’s unpreserved argument that the
Government had violated his plea agreement). Nevertheless, because the plain terms of
Defendant’s plea agreement show that the Government had no such obligation, Defendant’s
argument fails even on de novo review.
                                                5
          USCA11 Case: 19-14745       Date Filed: 02/25/2021    Page: 6 of 7



“may” file such a motion, (2) the Government retained “sole and unreviewable

judgment” on the issue, (3) “nothing in [the] agreement requires [the Government]

to file any such motions,” and (4) the Government’s “assessment of the quality and

significance of the defendant’s cooperation shall be binding as it relates to the

appropriateness of [the Government’s] filing or non-filing of a motion to reduce

sentence.” Because the Government had discretion on the issue of substantial

assistance, Defendant was required to make a substantial showing that the

Government’s decision not to file a Rule 35(b) motion resulted from an

unconstitutional motivation. Id.

      Defendant failed to meet that standard. Even assuming that Defendant’s

allegations were correct—that he was treated unfairly because the Government

filed substantial-assistance motions on behalf of his codefendants who provided

the same information he did—that did not show that the Government’s motive for

deciding not to file a Rule 35(b) motion in Defendant’s case was unconstitutional.

Defendant did not identify any facts or evidence suggesting, for example, that his

race or religion played into the Government’s decision-making process. Rather, he

candidly admitted that the Government’s motive for failing to move for a sentence

reduction was “unknown.” His only argument is that he made a “good faith” effort

to assist the Government. Neither “generalized allegations of [an] improper

motive” nor “a claim that a defendant . . . provided substantial assistance,”


                                          6
          USCA11 Case: 19-14745       Date Filed: 02/25/2021   Page: 7 of 7



however, satisfies a defendant’s burden to make a substantial threshold showing of

a constitutionally suspect motive. Wade, 504 U.S. at 186.

       Absent such a showing, the district court lacked authority to review the

Government’s decision not to file a substantial-assistance motion. Accordingly,

the district court did not err in denying Defendant’s motion to compel the

Government to file a Rule 35(b) motion for a sentence reduction.

III.   CONCLUSION
       Because the district court correctly denied Defendant’s motion to compel the

Government to move for a sentence reduction based on Defendant’s substantial

assistance, we affirm.

       AFFIRMED.




                                          7